DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-7, 10, 13, 14, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/22.
NOTE: If claim 1 is properly amended to overcome the 112(b) rejection below then the restriction will be withdrawn and the withdrawn claims will be rejoined.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Image forming apparatus for determining an end of life of a fixing apparatus based upon obtained motor torque”.

Claim Objections
Claim 15 is objected to because of the following informalities:  the word “the” appears to be missing between the words “obtained” and “previous” on the 2nd line.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8, 9, 11, 12, 15 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1)	Regarding claim 1, it is unclear as to what the language “of the recording material downstream in a transportation path” in the 5th line refers, additional punctuation or amendment is necessary to clarify the scope of the limitation.
2)	Claim 2 recites the limitation "the torque obtained previously" in the 7th line.  There is insufficient antecedent basis for this limitation in the claim.
NOTE: substance of the rejection of claim 2 would also apply to withdrawn claims 3-7.
3)	Regarding claim 15, the language “the torque obtained the previous time is lower than the torque obtained previous time but one” lacks clarity as it is unclear as to what “previous time” refers to if “the previous time” in already defined.  Applicant appears to intend (as described in paragraph 203 of the publication) to claim that the torque must 
NOTE: substance of the rejection of claim 15 would also apply to withdrawn claims 16 and 17.
4)	Claims 8, 9, 11, 12, 18 and 19 are rejected because they incorporate the language of claim 1 above.
5)	Claims 20 and 21 are rejected in the same manner as described for claim 1 above.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 20 and 21, if the rejections above were appropriately overcome the claims would be allowable because the prior art does not contain a valid combination of references that disclose a printing apparatus that uses a pressurization member rotated by a motor, a fixing belt opposing the member and a support member arranged on an inner side of the fixing belt that slidably supports the fixing belt at a position opposing the member and a processor that obtains torque of the motor each time a condition is satisfied and determines that the fixing apparatus has reached an end of life based on variation over time in obtained torque turning from increase to decrease.  Similar prior art such as U.S. patent application publication 2011/0222875 by Imada et al. disclose an electrophotographic printing system that can determine the end of life of the fixing unit by determining a torque is higher than a predetermined threshold, but lacks disclosure of determining the end of life based upon variation in torque turning from increase to decrease.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672